Title: To Alexander Hamilton from Robert Morris, 8 October 1795
From: Morris, Robert
To: Hamilton, Alexander



Phila 8 Octo. 1795
Alexander Hamilton EsqreNew York
Dear Sir

I have received your letter of the 6th at a moment when I am extreamly hurried in preparing letters Papers &ca. &ca. for the Dispatch of my Son in Law James Marshall Esqr for Europe. My Daughter goes with him and they expect to Sail on Sunday. I must therefore pray your Excuse untill they are gone when I will take up the Subject of your letter I expect to your satisfaction notwithstanding the pressure of the times.
Yrs.

RM

